DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-12.
	Group II, claim(s) 12-14 and 16.
	Group III, claim(s) 24.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, the list of inventions does not conform to 37 CFR 1.475 (b) and no unity of invention is present throughout the Groups.  Specifically although Claims 1 and 12 appear to both claim common structures such as a support and gripping unit, these features are claimed with varying functional and structural relationships, and therefore it can be concluded that no common special technical feature exists between those groups. The applicant must conform to 37 CFR 1.475 (b), a national stage application, the applicant must elect to one the categories listed above.  
	In view of this, Category (4) designates a process and apparatus, wherein an election to groups I and III or groups II and III would be required.
During a telephone conversation with James Armstrong on 07/08/2022 a provisional election was made without traverse to prosecute the invention of II and III, claims 12-14, 16 and 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Status
This office action is in response to the filing of 07/23/2020. Claims 1-14, 16 and 24 are currently pending with claims 15, 17-23 and 25 have been previously canceled by the applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Armstrong on 07/08/2022.
The application has been amended as follows: 
In the Claims:
Claims 1-11 and 13 are canceled.
Replace Claim 12 with the following:
12. 	A discharge apparatus for discharging an assembly of guiding elements, each guiding element configured to carry a row of dispensing spouts and each dispensing spout being associated with a flexible pouch container, the discharge apparatus comprising: 
a support comprising at least one support section configured to support the assembly of interconnected guiding elements and the flexible pouch containers carried therein; 
a gripping unit configured to grip a first guiding element of the guiding element assembly and displace the first guiding element of the guiding element assembly in a transport direction substantially perpendicular to a lengthwise direction of the first guiding element; 
one or more abutment elements, arranged to extend from a contact surface of the support, wherein the abutment elements are configured to have the gripping unit arrange the gripped and displaced first guiding element at a fixed position relative to the support; and 
a retaining unit arranged in at least one of the support sections and configured to allow passing of a leading guiding element in the transport direction and block movement of the leading guiding element in an opposite direction; 
wherein the gripping unit is configured to further move the first guiding element and the pouch containers carried therein in the transport direction to a discharge position; and
wherein the retaining unit is formed by a disconnection unit configured to disconnect at least the gripped and displaced first guiding element from a neighboring second guiding element, the disconnection unit comprising a movable wedge and a wedge drive unit configured to move the wedge between the first and second guiding elements, thereby disconnecting the first guiding element from the second guiding element.

-Claim 14, line 7 “preferably” is removed from “preferably comprising”.

	Replace Claim 24 with the following:
24.	A method of discharging an assembly of guiding elements in a discharge assemble according to claim 12, each guiding element being configured to carry a row of dispensing spouts and each dispensing spout being associated with a flexible pouch container, the method comprising: 
placing the assembly of interconnected guiding elements and the flexible pouch containers carried therein on the support comprising at least one support section; 
gripping the first guiding element of the guiding element assembly; 
displacing the gripped first guiding element together with one or more interconnected further guiding elements of the guiding element assembly in the transport direction substantially perpendicular to the lengthwise direction of the first guiding element, wherein the first guiding element is displaced to abut one or more abutment elements, arranged to extend from the contact surface of the support so as to arrange the first guiding element at a fixed position relative to the support; 
passing the first guiding element in the transport direction along the retaining unit arranged in at least one of the support sections and having the retaining unit block the movement of the leading guiding element in the opposite direction; and 
further moving the first guiding element and the pouch containers carried therein in the transport direction to a discharge position.

Allowable Subject Matter
Claims 12, 14, 16 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 12 recites a discharge apparatus which utilizes a movable wedge and a wedge drive unit that moves the wedge between the interconnected guide elements, in order to separate the guiding elements or groups of guiding elements from one another. 
Friedlein (US Patent 9725193) discloses interconnected guiding element which supports containers with spouts as illustrated in Fig. 2, however, the interconnected guiding elements are not separated from one another by a wedge and supporting wedge drive.
Nakagawa (US Pub 20160059976) discloses guide elements supporting containers with spouts as illustrated in Fig. 3A, and the guide elements of interconnected by a conveyor system as illustrated in Fig. 2, however, the interconnected guiding elements are not separated from one another by a wedge and supporting wedge drive.
The prior art of record, either singularly or in combination of, fails to anticipate all claimed features of claim 12.
Claim 24 recites a method of discharging an assembly of guiding elements in a discharge assemble according to claim 12, that utilizes a gripper to grip interconnected guide elements, displacing the guide elements in a particular transport direction and then disconnection the interconnected guiding elements from one another. Since Claim 24 includes each feature of Claim 12, the same reasons for allowance of Claim 12 apply to Claim 24. Further, below outlines further relevant prior art and why the prior art does not anticipate or render obvious the claimed invention.
Gebbink (US Pub 20170043891) disclose the discharge apparatus with interconnected guiding elements, however, there is no mention of a gripper to grip the interconnected guide elements and displaces the interconnected guide elements.
Friedlein (US Patent 9725193) discloses a conveyor system to transport the interconnected guiding elements as illustrated in Fig. 4, however, there is no mention of a gripper to grip the interconnected guide elements and displaces the interconnected guide elements.
The prior art of record, either singularly or in combination of, fails to anticipate all claimed features of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/08/2022


/JOSHUA G KOTIS/Examiner, Art Unit 3731